DETAILED ACTION

Claim Objections
1.	Claims 3 and 4 are objected to because of the following informalities:  The word “protrude” in claim 3 lines 1 and 3 and claim 4 line 1 should be replaced with the word “protrusion”. The word “grove” in claim 4 line 2 should be replaced with the word “groove”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutherford et al. (US Patent Publication 2010/0041302).
	a. Regarding claim 1, Rutherford discloses a pet toy, comprising a body 80a [Toy 80 comprises a body 80 a [0142]]; and a sound generator 86 or 96 [a noise producing assembly 86 [0145]; noise producing assembly 96 [0153]] disposed within the body, wherein the sound generator is capable of generating sound when rolling the body [Body 80 a includes a void space 80 b that is in fluid communication with ambient air via noise producing assembly (not shown). The noise producing assembly may be any suitable noise producing assembly, but preferably comprises a squeaker as known in the art [0142]; Please note the sound generator is capable of generating sound when rolling the body since the body can be simultaneously rolled and squeezed or distorted such that air can pass through the device to make noise while the toy rolls]. 
	b. Regarding claim 2, Rutherford discloses the pet toy as claimed in claim 1, wherein body 80 comprises a first case 82 a and a second case 82 b coupled to the first case [a first body portion 82 a and a second body portion 82 b that are molded in two halves [0144]].
82 a comprises at least one protrude and second case 82 b comprises at least one groove, the first case is coupled with the second case via coupling the at least one protrude within the at least one groove [one or more mating parts comprising for example, a recess 86 a into which a groove (not shown) mates to form one or more mechanical locking elements [0147]]. 
	d. Regarding claim 4, Rutherford discloses the pet toy as claimed in claim 3, wherein the at least one protrude is an annular protrude and the at least one grove is an annular groove [one or more mating parts comprising for example, a recess 86 a into which a groove (not shown) mates to form one or more mechanical locking elements [0147] FIG. 13].  
	e. Regarding claim 5, Rutherford discloses the pet toy as claimed in claim 2, wherein the first case comprises a first fixture 94 a and the second case comprises a second fixture 94 a, sound generator 96 is disposed within the body via the first fixture and the second fixture [Each body portion comprises one or more receiving portions 94 a for receiving a noise producing assembly 96 [0153]]. 
	f. Regarding claim 6, Rutherford discloses the pet toy as claimed in claim 5, wherein the first fixture 94 a is a hollow cylinder [Each receiving portion 94 a is preferably disposed at one end of a channel portion 95 a that extends from an outer surface of the body portion to the noise producing assembly 96 and matches a like channel portion 95 a in a mating body portion to form channel 95 b. Receiving portion 94 a is preferably shaped to prevent lateral and longitudinal movement of the shell of the noise producing assembly [0153]]. 
	g. Regarding claim 7, Rutherford discloses the pet toy as claimed in claim 5, wherein the first fixture 94 a and the first case are molded integrally [body portions 92 a and 92 b may be made in a mold. Preferably, each body portion making up body 92 are formed to be made in any conventional mold or injection mold [0157].
h. Regarding claim 8, Rutherford discloses the pet toy as claimed in claim 5, wherein the second fixture 94 a is a hollow cylinder [Each receiving portion 94 a is preferably disposed at one end of a channel portion 95 a that extends from an outer surface of the body portion to the noise producing assembly 96 and matches a like channel portion 95 a in a mating body portion to form channel 95 b. Receiving portion 94 a is preferably shaped to prevent lateral and longitudinal movement of the shell of the noise producing assembly [0153]]. 
	i. Regarding claim 9, Rutherford discloses the pet toy as claimed in claim 5, wherein the second fixture 94 a and the second case are molded integrally [body portions 92 a and 92 b may be made in a mold. Preferably, each body portion making up body 92 are formed to be made in any conventional mold or injection mold [0157]. 

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 10-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rutherford et al. (US Patent Publication 2010/0041302) in view of Chiang (US 6,123,599).  
	a. Regarding claim 10, Rutherford teaches the pet toy as claimed in claim 1, wherein body 80 comprises at least one body hole 88a [an aperture for receiving a noise producing assembly [0146]] and sound generator 96 [noise producing assembly 96 [0153]].  Rutherford further teaches sound generator 96 comprises outer tube 96a and sound maker 96b [shell 96 a made of a durable material cross-sectional area that accommodates a squeaker 96 b [0156]].
Rutherford does not specifically teach the sound generator comprises a sleeve slidably disposed within the outer tube; an inner tube disposed within the sleeve; and a sound maker disposed within the inner tube. Chiang teaches sound generator 42 [a sound generating reed system 71 includes an elongate, hollowed dish-shaped plastic member 74, a very thin elongate reed 76 overlying the open end of the hollowed dish-shaped plastic member and a plastic ring-shaped holding member 78 that slides over the plastic member 74 and elongate reed 76 to hold these latter two elements together in the central region of the plastic member and reed, col. 3 lines 36-44] comprises sleeve 52 slidably disposed within outer tube 50 [sound tube 42 includes an elongate, cylindrical outer sleeve 50 and an internal, cylindrical, sound creating member 52 therein; outer sleeve 50 having an internal cylindrical passage 54; One of the end caps 68 includes a series of passages 72 (e.g., four) in the wall 73 covering the internal cylindrical passage 54 of the outer sleeve 50, to thereby communicate the cylindrical passage with the ambient surroundings to permit air to be moved, or forced, out of the outer cylindrical sleeve 50 as a result of the linear sliding movement of the internal member 52 within the internal cylindrical passage 54, col. 3 lines 29-35], an inner tube 92 disposed within the sleeve and a sound maker 71 disposed within the inner tube [Referring to FIGS. 5 and 6, the sound generating reed system 71 is retained within a hollow stem section 90 of an integrally molded holding tube 92, col. 3 lines 58-60] for the purpose of providing a spherical toy in the form of a ball with a body section and a sound tube having an inner tube disposed within a sleeve and a sound maker disposed within the inner tube that vibrates when rotated to generate a fun sound. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Rutherford to include the sound generator comprises a sleeve slidably disposed within the outer tube; an inner tube disposed within the sleeve; and a sound maker disposed within the inner tube as taught by Chiang because doing so would have provided a spherical toy in the form of a ball with a body section and a sound tube having an inner tube disposed within a sleeve and a sound maker disposed within the inner tube that vibrates when rotated to generate a fun sound.  
	b. Regarding claim 11, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 10 having sound generator 42 and inner tube 92 [Referring to FIGS. 5 and 6, the sound generating reed system 71 is retained within a hollow stem section 90 of an integrally molded holding tube 92, col. 3 lines 58-60]. Rutherford in view of Chiang does not specifically teach an inner cap coupled to the inner tube. Chiang teaches inner cap 96 coupled to inner tube 92 [A plastic disk section 96 integrally molded at the distal end of the hollow stem section 90 includes four passages 98 therethrough, col. 4 lines 2-4] for the purpose of providing a sound generator with an inner cap coupled to the inner tube with air passages therethrough so air moves past the sound maker causing it to vibrate and emit an audible, fun sound. 

c. Regarding claim 12, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 11, wherein inner cap 96 comprises at least one inner cap hole 98 [A plastic disk section 96 integrally molded at the distal end of the hollow stem section 90 includes four passages 98 therethrough, col. 4 lines 2-4].
d. Regarding claim 13, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 12, wherein inner cap 96 comprises four inner cap holes 98 [A plastic disk section 96 integrally molded at the distal end of the hollow stem section 90 includes four passages 98 therethrough, col. 4 lines 2-4].
e. Regarding claim 14, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 10, wherein sound generator 42 further comprises outer cap 68 coupled to outer tube 50 [One of the end caps 68 includes a series of passages 72 (e.g., four) in the wall 73 covering the internal cylindrical passage 54 of the outer sleeve 50, to thereby communicate the cylindrical passage with the ambient surroundings to permit air to be moved, or forced, out of the outer cylindrical sleeve 50 as a result of the linear sliding movement of the internal member 52 within the internal cylindrical passage 54, col. 3 lines 29-35].
f. Regarding claim 15, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 14, wherein outer cap 68 comprises at least one outer cap hole 72 [One of the end caps 68 includes a series of passages 72 (e.g., four) in the wall 73 covering the internal cylindrical passage 54 of the outer sleeve 50, to thereby communicate the cylindrical passage with the ambient surroundings to permit air to be moved, or forced, out of the outer cylindrical sleeve 50 as a result of the linear sliding movement of the internal member 52 within the internal cylindrical passage 54, col. 3 lines 29-35].
68 comprises two outer cap holes 72 [One of the end caps 68 includes a series of passages 72 (e.g., four) in the wall 73 covering the internal cylindrical passage 54 of the outer sleeve 50, to thereby communicate the cylindrical passage with the ambient surroundings to permit air to be moved, or forced, out of the outer cylindrical sleeve 50 as a result of the linear sliding movement of the internal member 52 within the internal cylindrical passage 54, col. 3 lines 29-35].
h. Regarding claim 17, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 10, wherein body 80 comprises one body hole 88a [an aperture for receiving a noise producing assembly [0146]].
i. Regarding claim 18, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 10, wherein sound maker 42 comprises a toning wedge 74 and a reed 76 vibrating toward the toning wedge [a sound generating reed system 71 includes an elongate, hollowed dish-shaped plastic member 74, a very thin elongate reed 76 overlying the open end of the hollowed dish-shaped plastic member and a plastic ring-shaped holding member 78 that slides over the plastic member 74 and elongate reed 76 to hold these latter two elements together in the central region of the plastic member and reed, col. 3 lines 36-44].
j. Regarding claim 19, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 18, wherein sound maker 42 further comprises an o-ring 78 bundling toning wedge 74 and reed 76 [a sound generating reed system 71 includes an elongate, hollowed dish-shaped plastic member 74, a very thin elongate reed 76 overlying the open end of the hollowed dish-shaped plastic member and a plastic ring-shaped holding member 78 that slides over the plastic member 74 and elongate reed 76 to hold these latter two elements together in the central region of the plastic member and reed, col. 3 lines 36-44].
k. Regarding claim 20, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 18, wherein toning wedge 74 is curved [a sound generating reed system 71 includes an elongate, hollowed dish-shaped plastic member 74, a very thin elongate reed 76 overlying the open end of the hollowed dish-shaped plastic member and a plastic ring-shaped holding member 78 that slides over the plastic member 74 and elongate reed 76 to hold these latter two elements together in the central region of the plastic member and reed, col. 3 lines 36-44].

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643